             Case 4:19-cv-00014 Document 1 Filed 04/04/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION


BITCO GENERAL INSURANCE                          §
CORPORATION                                      §
                                                 §
               Plaintiff                         §
                                                 §
vs.                                              §           CIVIL ACTION NO. 4:19-cv-00014
                                                 §
ACE AMERICAN INSURANCE                           §
COMPANY                                          §
                                                 §
               Defendant                         §


                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       BITCO General Insurance Corporation, formerly known as Bituminous Casualty

Corporation (“BITCO”), files its Plaintiff’s Original Complaint against ACE American

Insurance Company (“ACE”) and in support would show:

                                        I. THE PARTIES

1.     Plaintiff BITCO General Insurance Corporation, formerly known as Bituminous Casualty

Corporation, is an Illinois corporation with its principal place of business in Iowa. Therefore, for

jurisdictional purposes, BITCO is a citizen of the States of Illinois and Iowa.

2.     Defendant ACE American Insurance Company is a Pennsylvania corporation whose

principal place of business is in the State of Pennsylvania. Therefore, for jurisdictional purposes,

ACE is a citizen of the State of Pennsylvania.

                                      II. JURISDICTION

3.     This Court has subject matter jurisdiction over this lawsuit pursuant to 28 USC § 1332(a).

Plaintiff and Defendant are of diverse citizenship. Plaintiff is a citizen of the States of Iowa and

                                                                                                  1
               Case 4:19-cv-00014 Document 1 Filed 04/04/19 Page 2 of 5



Illinois. Defendant is a citizen of the State of Pennsylvania. The amount in controversy in this

insurance dispute exceeds the sum of $75,000, exclusive of interest and costs.

                                           III. VENUE

4.     This Court has venue pursuant to 28 USC § 1391. The underlying lawsuit at issue, over

which the duty to defend and indemnify is in dispute, was filed in Ward County, Texas. Ward

County is located within the Western District of Texas, Pecos Division. Therefore, venue is

proper in this District pursuant to 28 USC § 1391(b)(2), because a substantial part of the events

or omissions giving rise to the claim occurred in this District and in this Division.

                                IV. FACTUAL BACKGROUND

A.     Mutual Insured

5.     Troy Vines, Inc. (“Troy Vines”) is a Texas corporation whose stock in its entirety was

acquired by Summit Materials, Inc. on March 31, 2014. Summit Materials, Inc. is a Colorado

corporation.

6.     BITCO issued general liability policies insuring Troy Vines in 2011, 2012 and 2013.

These include the following general liability policies, which have a per occurrence limit of

$1,000,000:

       CLP 3562305 – December 4, 2011 to December 4, 2012
       CLP 3579796 – December 4, 2012 to December 4, 2013
       CLP 3595872 – December 4, 2013 to March 31, 2014 (canceled early at policyholder’s
                     request due to “business sold”)

7.     ACE issued the following general liability policies to Summit Materials Holdings, LP

and/or Summit Materials, Inc., with a per occurrence limit of $2,000,000:

       HDO G27332067 – March 31, 2014 to March 31, 2015
       HDO G27392428 – March 31, 2015 to March 31, 2016
       HDO G27405319 – March 31, 2016 to December 31, 2016
       HDO G27861039 – December 31, 2016 to December 31, 2017



                                                                                               2
             Case 4:19-cv-00014 Document 1 Filed 04/04/19 Page 3 of 5



Through a Broad Form Named Insured endorsement, Troy Vines was an insured under each

ACE policy because Troy Vines was more than 50% owned by ACE’s named insured, Summit

Materials, Inc.

B.     The Lawsuit

8.     On November 6, 2017, DN Tanks, Inc. (“DN Tanks”) filed suit against Troy Vines in the

143rd Judicial District Court of Ward County, Texas. In that lawsuit, DN Tanks alleged that:

       (1)        DN Tanks constructed two pre-stressed concrete water tanks for the Colorado
                  River Municipal Water District in the summer and fall of 2012;
       (2)        Troy Vines supplied concrete and shotcrete for construction of the water tanks;
       (3)        In August, 2016, the Water District found cracks were forming in the wall of the
                  tanks and that the cracks had begun to leak water;
       (4)        The damage was due to excessive chloride ion content in the concrete and
                  shotcrete supplied by Troy Vines for the walls of the tanks;
       (5)        The excessive chloride in the concrete and shotcrete corroded the pre-stressed
                  supporting wire, thus weakening the walls of the tanks;
       (6)        Troy Vines “refused to accept any responsibility for the documented
                  deterioration” of the tanks; and
       (7)        DN Tanks entered into an agreement with the Water District to replace the
                  damaged tanks.

DN Tanks sued Troy Vines for breach of contract, breach of warranty, negligence, and negligent

misrepresentation. The lawsuit sought damages in excess of $2,200,000.

9.     Troy Vines tendered its defense to BITCO for the DN Tanks lawsuit. BITCO accepted

the tender and defended Troy Vines under a reservation of rights. The reservation of rights

preserved BITCO’s right to pursue any other insurers who owed coverage to Troy Vines,

including ACE.

10.    BITCO demanded that ACE join in Troy Vines’ defense of the DN Tanks lawsuit and

further that ACE agree to contribute its appropriate share to payment of any settlement or

judgment for Troy Vines for the claims in the lawsuit. BITCO supplied the petition in the DN

Tanks lawsuit to ACE, which petition triggered the ACE coverage by specifically alleging that

cracks and leaks occurred during one or more ACE policy periods. ACE responded that its

                                                                                                3
             Case 4:19-cv-00014 Document 1 Filed 04/04/19 Page 4 of 5



policies were excess to the BITCO policies, but also contended that the respective policies’

“other insurance” clauses were inapplicable to consecutive insurers. ACE further contended had

no responsibility to defend or indemnify Troy Vines because Troy Vines had selected BITCO to

defend the lawsuit. Thus, ACE declined BITCO’s tender and refused to join in Troy Vines’

defense.

11.    In December 2018, the DN Tanks lawsuit was mediated. BITCO invited ACE to attend

the mediation, which it did. At that mediation, the DN Tanks lawsuit was settled on behalf of

Troy Vines by BITCO, for an amount in excess of $600,000. BITCO requested that ACE

contribute its appropriate share to help fund the settlement. ACE declined BITCO’s request.

                                  V. CAUSES OF ACTION

12.    As the insurer who defended Troy Vines in the DN Tanks lawsuit, and who settled the

lawsuit on behalf of Troy Vines, BITCO has both contribution and subrogation rights against all

other liability insurers who should have contributed to the defense and/or the settlement of the

lawsuit. As a result, BITCO has standing to pursue this claim against ACE.

13.    ACE breached its insurance policies that insured Troy Vines by refusing to join in Troy

Vines’ defense, and/or by refusing to contribute to the settlement of the DN Tanks lawsuit.

14.    BITCO therefore sues ACE through subrogation for breach of ACE’s insurance policies

and seeks damages against ACE for:

       1.      One-half of the cost of defending Troy Vines in the DN Tanks lawsuit from the
               first date of tender to ACE. ACE’s one-half of those defense costs total the sum
               of at least $28,824.00;
       2.      For ACE’s proper share of the settlement of the lawsuit by DN Tanks against
               Troy Vines, Inc.

15.    BITCO further sues ACE for contractual and equitable contribution for the following

amounts:



                                                                                              4
             Case 4:19-cv-00014 Document 1 Filed 04/04/19 Page 5 of 5



       1.      One-half of the cost of defending Troy Vines in the DN Tanks lawsuit from the
               first date of tender to ACE. ACE’s one-half of those defense costs total the sum
               of at least $28,824.00;
       2.      For ACE’s proper share of the settlement of the lawsuit by DN Tanks against
               Troy Vines, Inc.

                                    VI. ATTORNEYS FEES

16.    On multiple occasions, BITCO demanded in writing that ACE contribute to Troy Vines’

defense and/or pay its proper share of indemnity for the DN Tanks lawsuit. ACE has repeatedly

declined to do so. In addition to actual damages, BITCO is entitled to recover its reasonable and

necessary attorneys fee’s for trial and appeal from ACE pursuant to Chapter 38 of the Texas

Civil Practice & Remedies Code.

       WHEREFORE, PREMISES CONSIDERED, BITCO prays that upon judgment herein, it

recover its actual damages as prayed for above, attorneys fees, all lawful interest, costs of court,

and such other relief to which BITCO may show itself justly entitled.

                                              Respectfully submitted,

                                              PAYNE & BLANCHARD, L.L.P.



                                              /s/ Kevin J. Cook
                                              ___________________________________
                                              Kevin J. Cook
                                              State Bar No. 04738950
                                              717 N. Harwood Street, Suite 3350
                                              Dallas, Texas 75201
                                              Telephone:       214-231-3245
                                              Facsimile:       469-200-1233
                                              kcook@pandblaw.com

                                              Attorney for BITCO General Insurance
                                              Corporation, formerly known as Bituminous
                                              Casualty Corporation




                                                                                                  5
